HARLINGTON WOOD, Jr., Circuit Judge,
dissenting.
I regret I cannot join in Judge Bauer’s classic opinion as I have reservations about the appealability of the order.
The grand jury investigation, the government explains, involves possible violations of the federal racketeering1 and obstruction- of justice statutes.2 The government further states that appellant is the principal suspect and target of the grand jury investigation, and has been so advised.
Four days after execution of the search warrant appellant filed two related motions. The motion for Return of Property pursuant to Rule 41(e), Fed.R.Crim.P., is captioned in the search warrant proceedings. In support of that motion it is alleged that the seizure was illegal and that appellant was in lawful possession of the property seized. The other motion was titled Motion to Enjoin Government. The thrust of that motion was to restrain the government from making any use of the seized property and to have all the seized items deposited with the clerk pending disposition by the court of the Rule 41(e) motion. The motions were denied.
Both parties rely to some extent on DiBella v. United States, 369 U.S. 121, 82 S.Ct. 654, 7 L.Ed.2d 614 (1962), to support their positions on appealability. In each of the two consolidated cases considered in DiBella, the defendant had been arrested before the motion was filed under the prior but similar Rule 41(e) for the return of property and its suppression as evidence, and each defendant was indicted before the motion was decided. Even though the factual backgrounds in DiBella may therefore be distinguished from appellant’s status since he has not to date been charged with an offense growing out of the grand jury investigation, I believe we must look to DiBella for guidance and follow its rationale so far as it may be applicable to appellant’s situation. The DiBella court in holding the orders non-appealable explained:
An order granting or denying a pre-indictment motion to suppress does not fall within any class of independent proceedings otherwise recognized by this Court, and there is every practical reason for denying it such recognition. To regard such a disjointed ruling on the admissibility of a potential item of evidence in a *1238forthcoming trial as the termination of an independent proceeding, with full panoply of appeal and attendant stay, entails serious disruption to the conduct of a criminal trial. The fortuity of a pre-indictment motion may make of appeal an instrument of harassment, jeopardizing by delay the availability of other essential evidence. . . . Furthermore, as cases in the Second Circuit make clear, appellate intervention makes for truncated presentation of the issue of admissibility, because the legality of the search too often cannot truly be determined until the evidence at the trial has brought all circumstances to light.
369 U.S. at 129, 82 S.Ct. at 659 (citations omitted).
******
We hold, accordingly, that the mere circumstance of a pre-indictment motion does not transmute the ensuing evidentiary ruling into an independent proceeding begetting finality even for purposes of appealability. Presentations before a United States Commissioner as well as before a grand jury . are parts of the federal prosecutorial system leading to a criminal trial. Orders granting or denying suppression in the wake of such proceedings are truly interlocutory, for the criminal trial is then fairly in train. When at the time of ruling there is outstanding a complaint, or a detention or release on bail following arrest, or an arraignment, information, or indictment — in each such case the order on a suppression motion must be treated as “but a step in the criminal case preliminary to the trial thereof.” Only if the motion is solely for return of property and is in no way tied to a criminal prosecution in esse against the movant can the proceedings be regarded as independent.
Id. at 131-32, 82 S.Ct. at 660 (citations omitted, emphasis added). The courts have found the test in the last sentence above. The denial of a preindictment motion is an interlocutory, non-appealable order unless “the motion is solely for return of property and is in no way tied to a criminal prosecution in esse against the movant.” Meier v. Keller, 521 F.2d 548, 556 (9th Cir. 1975); United States v. Hines, 419 F.2d 173, 175 (10th Cir. 1969). Under that rule had the appellant been the subject of a complaint or indictment at the time the motion was filed, possibly even at the time the order was entered,3 the order would clearly have been non-appealable, but that is not this case.
Nonetheless, I cannot regard the appellant’s Rule 41(e) motion as “solely” for the return of property. His motion may be clearly distinguished from the proceeding we recently considered in Mr. Lucky Messenger Service, Inc. v. United States, 587 F.2d 15 (7th Cir. 1978). In Lucky Messenger the plaintiff filed not a Rule 41(e) motion, but a new independent civil action seeking through the exercise of the court’s general equitable jurisdiction only the return of money seized pursuant to a search warrant, not the suppression of evidence. The appellant does not specifically ask in his 41(e) motion that the property be suppressed as evidence. He need not bother as Rule 41(e) clearly takes care of that for him. Rule 41(e) provides by its own terms that the granting of the motion automatically precludes admissibility. United States v. The Merchant Diamond Group, Inc., 565 F.2d 252, 253 (2d Cir. 1977). Not only would the allowance of the motion restore the property and suppress its use as evidence, it would also extend to the fruits of the search. Evidence discovered through any related leads would also thereby become' inadmissible at any hearing or trial in all courts forever. I do not see that the automatic suppression effect of the motion is affected by the stage of the criminal proceeding at which the seizure is challenged. I am not aware of any offer by appellant to waive the suppression provision of Rule 41(e) even assuming the waiver *1239might be effective. I am, however, aware that the failure of Rule 41(e) to discriminate between the return of seized property and its suppression has been criticized, United States v. Wilson, 176 U.S.App.D.C. 321, 324, 540 F.2d 1100, 1103 (1976), or separated into two parts, Shea v. Gabriel, 520 F.2d 879, 881 (1st Cir. 1975), or transformed into something different, Richey v. Smith, 515 F.2d 1239, 1245 (5th Cir. 1975), but regardless of whatever criticisms the present rule may deserve, I do not believe it is the responsibility of this court to rewrite it.
Another circumstance is that the appellant filed with his Rule 41(e) motion another motion directly related to the first motion which sought to require that the property be deposited with the clerk of the court, and the government be enjoined from using the seized property in any manner whatsoever pending the court’s determination of the Rule 41(e) motion. The appellant thereby sought the suppression of the property as evidence even in advance of the suppression which would follow by the allowance of the 41(e) motion. Appellant argues that the government is attempting to recast this appeal of the denial of a motion for the return of property into a motion to suppress. I believe the goal of the appellant is clear. It is to obtain the fringe benefit of suppression, perhaps even more than the mere return of the money. The motion made no special issue of the money. The first prong of the DiBella appeal exception of being “solely” for the return of property is therefore not satisfied. In the majority opinion I find no consideration or mention made of the DiBella use of “solely" or of the resulting suppression of evidence.
Appellant filed his motions almost immediately after the execution of the search warrant at a time when the grand jury investigation of him was just getting under way. The government satisfied the district judge about the relevancy of the property seized. I would not require at this stage of the proceedings that the government disrupt and delay the grand jury process m order to lay bare its investigation in a mini-trial for the benefit of appellant’s motion. That procedure could possibly jeopardize the whole investigation. Appeal at this time unnecessarily prolongs the grand jury disruption. I do not see it on balance to be necessary nor in the public’s interest. The relevance of the money, it is true, is not clear to us at this stage of the proceedings, but I am neither the United States Attorney nor a member of the grand jury and am therefore not privy to their information and theories. That being so, I am hesitant to adopt the majority’s characterization of the government’s seizure of the money merely as the seizure from a victim of what the burglars may have overlooked. The appellant should not be viewed just as the victim of a local crime, but as the target of an active federal investigation into major crimes. It is clear that the federal government’s interest in this case is not in the mere solving of a house robbery. That is purely a local matter. Possible violations of the federal racketeering and obstruction of justice statutes, however, are of great public importance. I see no need at this time for the government to tell us all about it. It should not be required to choose between justifying its investigation step by step and, failing that, suffering on appeal the suppression of the seized evidence, rendering it forever immune from law enforcement use. There is a better time for all of that if and when it becomes necessary. The life of the special grand jury is controlled by statute under the court’s direction.4 It does not enjoy eternal life. After any failure to return an indictment there would no longer be a suppression issue nor a pending criminal proceeding. At that time an adverse order would clearly be appealable. It cannot be said at this time, however, that no indictment will be forthcoming in the near future, or would have been forthcoming but for the suppression of the evidence resulting from the decision of this court.
*1240Appellant would not be left, however, without a remedy. If we were to dismiss this appeal, he could still file a Lucky Messenger type independent civil action for the return of the property. That avenue of relief, if meritorious, would not serve to suppress the property as evidence. Appellant’s Rule 41(e) motion cannot be converted into a motion seeking equitable relief, because it alleges, for instance, no callous disregard for the constitutional rights of appellant nor any irreparable injury to him resulting from not having present possession of the money. Richey v. Smith, 515 F.2d 1239, 1243 (5th Cir. 1975). Appellant may also have a partial remedy in a separate cause of action for damages against the agents alleged to have conducted the unlawful search. Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).
I would dismiss the appeal, but without prejudice to appellant to raise the same issue at a later time if the issue is not resolved in the meantime.

. 18 U.S.C. §§ 1961-1968.


. 18 U.S.C. §§ 1503, 1510.


. As to the effect on appealability of a subsequent prosecution development, see Shea v. Gabriel, 520 F.2d 879, 881 (1st Cir. 1975); Parrish v. United States, 376 F.2d 601, 603 (4th Cir. 1967).


. 18 U.S.C. §§ 3331-3333.